Citation Nr: 1818548	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-32 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1983, and from March 1985 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Oakland, California maintains jurisdiction over this appeal.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

The Veteran contends that he began to experience symptoms of diabetes in service and was diagnosed as borderline diabetic in service around 1993.  He further asserts that he was diagnosed with actual diabetes and was prescribed Metformin around 1996.  

The Veteran also asserts that he currently has GERD, manifested by heartburn, that began in service.  He also contends that his stomach problems were misdiagnosed in service and were actually manifestations of GERD.  

FINDINGS OF FACT

1.  Service treatment records for the Veteran's period of active duty from March 1985 to June 1995 are incomplete through no fault of the Veteran.

2.  The Veteran has a current diagnosis of diabetes, and he has provided competent and credible lay testimony, along with two buddy statements, to support that he was diagnosed as borderline or pre-diabetic in service.  

3.  In December 2013, a VA Endocrine Section Chief opined that it was at least as likely as not that the Veteran's current diabetes mellitus developed during his period of active service.  The endocrinologist reviewed the Veteran's available STRs and noted various findings of hypercholesterolemia and elevated triglycerides, as well as references to dietary and exercise counseling.  The endocrinologist also noted that glucose during retirement examination in November 1994 was at the upper limit of normal.  He concluded that the Veteran most likely had metabolic syndrome in service that subsequently developed into type 2 diabetes.

4.  The Veteran's service treatment records do not reflect that he sought treatment for or was diagnosed with GERD during service.  On examination in November 1994, prior to retirement from the military, he denied experiencing frequent indigestion or taking any medication.

5.  Post-service treatment records dating through July 2008 are silent for complaints, treatment, or diagnoses related to GERD, to include heartburn, or even over-the-counter medications taken for the same.  The Veteran denied taking any medication during post-service October 1997 treatment, and further affirmatively denied "nervous stomach, ulcer, or digestive problems" in September 2005 and November 2005.  

6.  An April 2016 VA examiner concluded that the Veteran's current GERD disability was less likely than not incurred in or caused by service.  The examiner found that, even considering the Veteran's lay reports of experiencing heartburn in service and the accompanying buddy statement to support that assertion, it was less likely than not that any current GERD disability was related to service.  The examiner considered the evidence of stomach and GI problems in the STRS, but noted an absence of treatment for GERD in service, as well as the fact that the Veteran was not prescribed any medication in November 1994 (at retirement).  The examiner also explained that one episode of heartburn does not establish a diagnosis of GERD and that the mucosa of the GI tract has a very good mechanism to heal the injury.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus are met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for establishing service connection for GERD are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.3102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus

As detailed in the factual findings above, the evidence of records shows a current diagnosis of diabetes mellitus, in-service incurrence, and a positive nexus between the two.  Thus, the criteria for service connection for diabetes mellitus are met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  See also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

There is no dispute that the Veteran has a current disability, as VA and private treatment notes document treatment of diabetes since at least 2002, and the earliest treatment notes dated in 2002 reference even earlier treatment.  

The Veteran has also provided competent and credible evidence of being told that he was pre-diabetic or borderline diabetic in service, and he is competent to report a diagnosis provided by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  That assertion is further supported by January 2010 buddy statements from individuals who served with the Veteran and had personal knowledge of the Veteran's in-service symptoms and diagnoses.  And given that some of the Veteran's STRs are missing, VA has a heightened duty to apply the benefit of the doubt.  Thus, the criterion of in-service incurrence is satisfied.

Third and last, there is a positive nexus between the Veteran's current diabetes and service, provided by a VA endocrinologist in December 2013.  As the December 2013 opinion was based on knowledge of the Veteran's medical history through treatment, a review of the Veteran's available STRs, and supported by adequate rationale, it is deemed highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Significantly, there is no contrary opinion of record.

The Board recognizes that, contradictory to the Veteran's assertion in support of his appeal that he was diagnosed with diabetes mellitus and started on medication for it in 1996, a private physician certified in June 2005 that diabetes mellitus was first diagnosed in 2000.  That same 2000 date of diagnosis is also noted in VA clinical records, including one dated in March 2016.  An October 16, 1997, post-service treatment note also shows the Veteran to be on no medications, with contradicts his claim of being started on Metformin in 1996.  Nevertheless, regardless of date of onset, there is a competent and probative medical opinion in favor of the Veteran's claim.

Thus, as the all the criteria for service connection for diabetes mellitus are met, the appeal to this extent is granted.



GERD

Here, an April 2016 VA examiner diagnosed GERD.  The Board observes, however, that the diagnosis appears to be based on the Veteran's self-report of a past medical history of GERD noted in VA treatment notes in January 2016 (as well as November 2015).  Significantly, however, there is no objective evidence or diagnostic testing of record that confirms a GERD diagnosis, and GERD is not included on the Veteran's active problem list in his VA treatment records.  The April 2016 examination report also indicates that no diagnostic testing had been performed, and indicates the only sign or symptom of GERD to be heartburn reported by the Veteran.  Regardless, even if the criterion of a current disability is satisfied, the record still does not establish the other elements of service connection such that service connection is warranted.  

In this regard, the available STRs do not show a diagnosis of or treatment related to GERD.  They do show that the Veteran was treated for stomach complaints in September 1982, at which time gastroenteritis was assessed.  There is no indication that any complaints were related to GERD.  Similarly, while the Veteran noted two stomach aches during the last year during his July 1983 examination for separation from his first period of active duty, there is no indication that those complaints were determined to be related to GERD.  During the second period of active duty, the Veteran also reported stomach trouble on his November 1994 retirement examination, noted as "GI upset 2 mo ago but resolved..."  However, again, his upset stomach was not noted to be in any way related to GERD. Thus, STRs do not establish in-service incurrence of GERD.

To the extent that the Veteran now believes that his stomach problems were misdiagnosed in service, he is not competent as a lay person to diagnose any disability, or to opine to on the accuracy of medical diagnosis rendered by medically trained professionals, nor has he not submitted any evidence to suggest that his stomach problems in service were not accurately diagnosed, or were otherwise related to GERD. Because there is no indication that he is competent to opine on such medically complex matters, his opinions in this regard are not probative.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board also acknowledges the Veteran's competent assertions that he self-treated with Rolaids and/or TUMs in service for heartburn, and the buddy statements that support those assertions.  However, the Board notes that the Veteran affirmatively denied frequent indigestion during his November 1994 retirement examination, while positively reporting other symptoms.  He further reported that there "is no medication presently being use[d]" during that examination.  Such evidence weighs against the reliability of those assertions, or at the very least, supports that any digestive symptoms had resolved.

Furthermore, even if the Board were to consider the lay evidence of heartburn and over-the-counter use of Rolaids or tums as evidence of in-service incurrence, service connection would still not be warranted absent competent and credible evidence of nexus.  Here, an April 2016 examiner found that the Veteran's currently claimed GERD disability manifested by heartburn is not related to service.  The Board finds the April 2016 opinion highly probative because the examiner reviewed the claims file, took a complete history from the Veteran, considered positive evidence in support of the Veteran's claim, and explained why he determined that GERD was not related to service, even considering reports of heartburn therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Finally, to the extent that the Veteran now claims that heartburn he experienced in service has continued to the present, unfortunately, the most probative evidence weighs against such a finding.  As noted, the Veteran denied frequent indigestion and medication use during his November 1994 retirement physical, and affirmatively denied digestive problems in September and November 2005.  Further, private treatment records dating from 2002 through July 2008 are similarly silent for complaints of heartburn or GERD, or medication for the same.  Indeed, the record is silent for any such complaints until April 2009, at which time the Veteran reported occasional heartburn for which he took antacids.  Thus, the Board finds that the evidence weighs against the Veteran's current reports that he has experienced heartburn in and since service.

In short, the preponderance of the probative evidence does not indicate that the Veteran has a current GERD disability or disability manifested by heartburn that was incurred in or is otherwise related to service.  Thus, the appeal to this extent is denied.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for GERD is denied.


REMAND

The Veteran asserts that he currently has erectile dysfunction secondary to his diabetes mellitus.  Clinical evidence shows a current diagnosis of erectile dysfunction, and private treatment records show medication for the same was first prescribed around March 2004.  However, the cause for the Veteran's erectile dysfunction disability is not shown by the record.  And, while the Veteran has longstanding diabetes mellitus, he also appears to have hypogonadism, which could also cause or contribute to ED.  As the etiology of the Veteran's erectile dysfunction is unclear, the Board finds that a medical opinion is necessary. 

Furthermore, the record supports private treatment for erectile dysfunction (based on evidence of ED-related non-VA prescriptions) as well as diabetes mellitus, upon which the Veteran's erectile dysfunction claim is based.  As such, updated VA and private treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form with the name of any private physicians who have treated him for diabetes mellitus and/or erectile dysfunction, and the address of any such physician's treatment facility.  After securing the necessary release, request the Veteran's treatment records from that facility.

Updated and outstanding VA treatment records dating from April 2009 to the present should also be obtained.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Then, send the claims file to a VA examiner for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused by his service-connected Type II diabetes mellitus?  Please explain why or why not.

(b) If the Veteran's erectile dysfunction was not caused by his service-connected Type II diabetes mellitus, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his Type II diabetes mellitus? Please explain why or why not. If the physician finds that the Veteran's erectile dysfunction has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the erectile dysfunction.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


